Citation Nr: 0944823	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04- 40 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to August 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2004 rating from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which declined to reopen a previously denied 
claim for service connection for a low back disability.  During 
the pendency of the appeal the matter was transferred to the RO 
in Winston-Salem, North Carolina in October 2004.

A June 2007 decision from the Board disposed of some issues on 
appeal (increased rating for left and right knee chondromalacia) 
and reopened and remanded the remaining claims for service 
connection for a low back disability and for tinnitus.  

The Board remanded these issues a second time for additional 
development in July 2008.  While the matter was pending on remand 
status the RO granted service connection for tinnitus in an 
August 2009 rating decision, thereby removing this issue from 
appellate status.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  

This matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran is shown to have served most of his military 
career in Airborne units, with his military occupational 
specialties throughout service shown to include that of drill 
sergeant, platoon sergeant, second sergeant and operation 
sergeant.  His service treatment records reflect that he 
participated in parachute jumps, including one that fractured his 
right ankle.

2.  The evidence reflects that the Veteran has a current back 
disability with X-ray evidence of degenerative changes of the 
lumbar spine and chronic low back pain.

3.  The evidence includes a recent VA nexus opinion stating that 
the Veteran's back disability at least as likely as not was 
caused by or a result of his military duties which included 
participating in parachute jumps.  No evidence directly 
contradicting this opinion is shown.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service 
connection is warranted for a low back disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159. 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran claims entitlement to service connection for a low 
back disability.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999).

For Veterans who had service of ninety (90) days or more during a 
war period or peacetime service after December 31, 1946, and any 
chronic disease such as arthritis, is manifest to a compensable 
degree within a year of discharge, there is a rebuttable 
presumption of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during service.  
38 U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service personnel records show that he served most 
of his military career in Airborne units.  His military 
occupational specialties throughout service included that of 
drill sergeant, platoon sergeant, second sergeant and operation 
sergeant.  He served much of these duties with Co C2d Bn (Abn), 
508th Infantry at Fort Bragg, North Carolina.  

Service treatment records are noted to reveal normal spine 
examination on entrance examination in January 1972 and his 
report of medical history revealed him to answer "no" to 
whether he had recurrent back pain, bone, joint or other 
deformity, or arthritis, rheumatism, bursitis.  A January 1976 
periodic examination is noted to have normal spine.  He is noted 
to have been treated in September 1979 for a parachute jump 
injury where he fractured his right ankle, but with no mention of 
any back injury.  His periodic examination of October 1982 showed 
a normal spine and a chest X-ray done in February 1985 revealed 
incidental findings of unremarkable dorsal spine.  His separation 
examination of January 1986 likewise showed a normal spine, with 
his accompanying report of medical history showing he answered 
"no" to recurrent back pain.  He was noted to answer "yes" to 
arthritis, rheumatism, bursitis and to bone, joint or other 
deformity.  The doctor's notes addressed the fracture to the 
right ankle and knee complaints with no mention of back problems.  
He declined further separation examination in August 1986.  

The first evidence of back complaints are shown in a December 
1991 VA examination, where the Veteran reported that he started 
having pain in his back when he was a drill sergeant.  He stated 
that he has pain of the right lower back that is sometimes 
radiating into the right leg, suggesting the possibility of 
radicular pain.  Examination revealed normal range of motion and 
he could squat to the floor and come back up.  He also could walk 
on his heels and toes without difficulty.  He was diagnosed with 
a history consistent with chronic low back strain.  A November 
1991 lumbosacral spine X-ray had no significant pathological 
findings noted.  

VA treatment records from 1993 through 1999 address other 
complaints besides back complaints.  The Veteran is noted in a 
February 1993 claim for service connection for post traumatic 
stress disorder (PTSD) to give a history of at least 10 years 
service as a paratrooper.  A subsequent VA examination for PTSD 
done in March 1996 discussed his career as a paratrooper, but 
made no reference to back complaints.  A chest X-ray done in 
February 1999 included incidental findings of considerable 
kyphosis in the thoracic spine.

After filing his current claim on appeal, the Veteran submitted a 
written statement in March 2004 where he reported injuring his 
back at Fort Dix, New Jersey in 1977.  He also reported that his 
military occupational specialty in the Airborne Unit included 
activities such as doing 25 mile marches with a full combat load.  
He also reported that his back had worsened in the past 2 years. 

The Veteran also submitted statements in February 2004 and March 
2004 from a friend who was a registered nurse (RN).  She stated 
that she observed him to have a severe back condition for a man 
of his age, with extremely limited range of motion.  A lay 
statement submitted in February 2004 and again in March 2004 from 
his employer reported that the Veteran's back was adversely 
affecting his job performance.

VA records from March 2004 revealed the Veteran to be seen for 
low back pain, with a history given of back pain since 1977, 
worse in the past 2 years.  He was noted to have pain in the low 
back of 6/10 with duration more than 20 years.  Physical 
examination was negative for significant findings, but X-ray done 
the same month showed degenerative changes in the lumbar spine 
more pronounced on L4-5.  MRI was suggested for further 
evaluation.  

A May 2004 MRI of the lumbar spine noted that X-ray showed 
degenerative changes in the lumbar spine more pronounced on L4-5 
and L5-S1.  MRI gave an impression positive for degenerative 
changes at L4-5 and L5-S1, although there was no evidence of a 
disc herniation or nerve root impingement.

Low back complaints continued to be reported in records from July 
2005 where he was seen for other medical problems but gave a 
history of back pain with MRI and degenerative joint disease 
(DJD) that goes down the back of the right leg.  He sometimes had 
left foot numbness.  The assessment was low back pain.  While 
records from 2006 addressed other medical problems, a July 2006 
record noted his past medical history included low back pain.  In 
a July 2007 annual physical examination he complained of low back 
pain with some mornings being barely able to get out of bed, and 
history of MRI 3 years ago showing considerable DJD.  He reported 
pain sometimes resulting in left leg numbness or tingling, 
although physical examination revealed no significant orthopedic 
or neurological findings.  He continued to be assessed with low 
back pain.  A June 2008 annual physical again reported complaints 
of back pain and he now reported barely being able to walk due to 
it in the morning.  He reported pain going down the right leg.  
Examination again revealed no significant orthopedic or 
neurological findings referable to the back. He was again 
assessed with low back pain.

Also in July 2008 the Veteran underwent a physical therapy (PT) 
consult.  He gave a history of back pain for 25 year after 
jumping out of airplanes.  Physical examination revealed 
extremely limited ranges of motion in all directions and muscle 
strength of the lower extremities was decreased to 4/5 on hip 
flexion, adduction and abduction.  His sensation was normal to 
light touch and straight leg raise was negative.  His deficits 
were shown to include decreased range of motion, decreased trunk 
stability, postural deviations and increased back pain.  

Private records from 2005 to 2009 included a July 2007 follow-up 
for complaints of low back pain with the pain generally under 
control with medication.  An October 2007 CT scan of the abdomen 
showed incidental findings of degenerative changes of the spine. 
He was followed up for low back pain in February 2008 which he 
had for several years.  The pain could radiate down both legs and 
was similar to that which he had chronically for several years in 
the location and quality of the pain.  The assessment was chronic 
low back pain.  
 
The report of a November 2008 VA examination included review of 
the claims file and examination of the Veteran.  The Veteran gave 
a history of being on active duty in the Army from 1972 to 1986 
as a paratrooper with 214 jumps.  He recalled his low back pain 
starting when he was stationed at Fort Dix and was a drill 
sergeant doing physical training.  He reported receiving 
treatment for his back at that time, consisting of conservative 
treatment and bed rest for a couple days.  For the following 14 
years he participated in military physical exercises, doing 
running and jumping and whatever was required.  He reported he 
had low back pain for the past 25 years which has affected his 
ability to work.  He had repeated X-rays of the lumbar spine and 
MRI in 2008 and a physical therapy evaluation of June 2008 which 
was documented in the record.  Examination of the thoracolumbar 
spine was positive for spasm, guarding, pain on motion, 
tenderness and weakness of the left and right spine.  These 
symptoms were severe enough to result in an abnormal gait or 
abnormal spinal contour.  He had a posture that was fixed in the 
flexed position with his head forward and he had abnormal spinal 
curvature and positive spinal flattening.  Motor examination was 
significant for diminished strength 2/5 of the hip and knee 
extension and diminished muscle strength on ankle dorsiflexion 
and plantar flexion of 4/5.  Range of motion was limited on all 
directions but worst on flexion and extension which were limited 
to 30 degrees and 10 degrees respectively.  The other motions 
were 30 degrees in all directions.  He had pain throughout all 
ranges of motion.  X-rays were unchanged from prior studies of 
July 2007.  The impression from the X-ray was moderate to 
moderately severe degenerative changes within the lumbar spine.  
MRI from August 2008 yielded an impression of moderately advanced 
L4 and L5 degenerative disc disease and L4 degenerative 
spondylosis.  The findings from the July 2008 physical therapy 
were also recited.  The diagnosis was low back pain.  The Veteran 
was noted to state that he had back pain for the last 25 years 
after jumping out of airplanes.  

A November 2008 addendum to the VA examination stated that it is 
as likely as not that any diagnosis of low back disability is 
etiologically related to the Veteran's period of service (POS) 
due to as a result of his active duty as a paratrooper with 
active participation in the physical examination requirements 
with 214 parachute jumps from an airplane.  It was reasonable to 
account his degenerative joint disease on his daily wear and tear 
on the affected joints.  The examiner's rational for this opinion 
was that there was long term repetitive stress on the trunk 
joints resulting in pain and decreased range of motion.  The 
examiner again confirmed review of the service treatment records 
and VA records in forming this opinion.  

Records from 2009 revealed continued problems with back pain.  A 
January 2009 private record again assessed chronic low back pain.  
A VA treatment record from April 2009 noted complaints of 
constant back pain with contentions that his right thigh felt 
numb all the time and he thought it could be nerve pain related 
to his constant low back pain.  The assessment continued to be 
chronic low back pain.  

Based on a review of the foregoing, the Board finds that service 
connection is warranted for a back disability shown to include 
degenerative changes of the lumbar spine and resulting in chronic 
low back pain and restricted motion.  Although no treatment for 
any back complaints are shown in the service treatment records 
and evaluation reports, the Veteran is competent to provide lay 
evidence of having sustained an injury to his back while 
performing his duties as a paratrooper in service.  See Jandreau, 
supra.  
He also cited additional trauma though intensive physical 
training that included 25 mile walks with fully loaded combat 
gear.  His contentions regarding physical trauma through 
parachuting is verified by the service treatment record which, 
although silent for back problems, do show an injury to his right 
ankle after a parachute jump.  His service personnel records 
further confirm lengthy service with Airborne units and service 
that included drill sergeant and platoon sergeant, further 
bolstering his claims of injury through trauma and physical 
activities that would tend to injury his back.  Thus the lay 
evidence, bolstered by the service records is competent and 
credible as to his having injured his back in service.  

The evidence discussed above clearly shows he has a current 
lumbar spine disability with degenerative changes.  Furthermore 
the VA examination of November 2008, which included review of the 
claims file and examination of the Veteran, directly linked the 
lumbar spine disability to the Veteran's duties as a paratrooper 
in service, when it stated that it is as likely as not that any 
diagnosis of low back disability is etiologically related to the 
Veteran's service as a paratrooper.  There is no evidence to 
directly contradict this VA examiner's opinion.  

Rather the evidence, which includes a history of parachuting in 
service with at least one injury from landing, and the 
manifestation of back problems a few years after service, tends 
to be supportive of this opinion.  Accordingly the evidence 
favors a grant of service connection.  


ORDER

Service connection for a back disability with X-ray evidence of 
degenerative changes of the lumbar spine and chronic low back 
pain is granted.


	

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


